PER CURIAM.
The trial court classified John Huggins as an habitual felony offender and sentenced him to four consecutive life sentences based upon the four offenses of robbery with a firearm that he committed in a single criminal episode. The state concedes that the trial court erred in sentencing Huggins consecutively. Hale v. State, 630 So.2d 521 (Fla.1993).
We therefore vacate the requirement that the sentences be served consecutively and remand for resentencing.
SENTENCES VACATED; REMANDED FOR RESENTENCING.
PETERSON, THOMPSON and SAWAYA, JJ., concur.